Citation Nr: 1442704	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shell fragment wound right axillary region with retained foreign body, to include whether a separate compensable evaluation is assignable based on limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for shell fragment wound to the back with retained foreign body, to include whether a separate compensable evaluation is assignable based on limitation of motion.  

3.  Entitlement to a rating in excess of 10 percent for shell fragment wound to the neck with retained foreign body, to include whether a separate compensable evaluation is assignable based on limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.   

In January 2012 the Veteran withdrew his request for a Board hearing.

The Board notes that the Veteran has had a 100 percent rating in effect for service-connected PTSD since June 2006.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

On his May 2009 notice of disagreement the Veteran asserted that he is entitled to service connection for an additional (fourth) scar with retained foreign body.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As explained below, the Board finds that a March 2009 VA medical examination was inadequate for appellate purposes, and therefore a remand is necessary for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran currently has 10 percent ratings assigned for painful scars under Diagnostic Code (DC) 7804 for each of his service-connected shell fragment wound disabilities.  

On his January 2010 VA Form 9, the Veteran asserted that he has pain and limitation of motion due to the retained shrapnel from his shell fragment wounds.  The Board has interpreted the Veteran's statements as indicating that he is seeking separate compensable ratings based on limitation of motion caused by the retained foreign bodies in his neck, right shoulder and back.  

The Veteran was provided a VA medical examination in March 2009.  The VA examiner noted that the Veteran's scars cause no limitation of motion.  However the VA examiner then stated that the retained metallic fragments possibly cause limitation of motion and provided measurements showing that the Veteran had less than full range of motion of the neck, back, and right shoulder.  The Board notes that there are x-ray reports in the file indicating that the Veteran has some arthritis of the spine and right shoulder.  The Board finds that the VA examination report is inadequate in that it does not provided sufficient detail as to the etiology of the Veteran's limitation of motion of the neck, back and right shoulder.  A new VA medical examination must be provided to the Veteran which clarifies the etiology and extent of the limitation of motion of the neck, back and right shoulder.   

The most recent VA outpatient treatment of record is dated July 28, 2006.  The Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from July 29, 2006 to present.

2.  When the above action has been accomplished, provide the Veteran an appropriate VA medical examination to determine the etiology of the limitation of motion of the Veteran's neck, back and right shoulder.  The examiner should discuss both the Veteran's retained foreign bodies and the x-ray reports showing arthritis of the particular joints.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected retained foreign bodies.  In doing so, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has limitation of motion of the neck, back or right shoulder that is caused by the retained foreign bodies.  

If the examiner finds that there is any limitation of motion caused by any of the retained foreign bodies, the examiner should note the ranges of motion for each affected joint.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when a joint is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, caused by a retained foreign body such must be noted in the report.

The examiner should provide a complete rationale for all opinions and conclusions provided.

3.  Finally, readjudicate all claims remaining in appellate status.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



